IN THE SUPREME COURT OF IOWA

                                        No. 16–2148

                              Scott County No. LACE124179

                                           ORDER

ROBERT W. MILAS,
    Plaintiff-Appellant,

vs.

SOCIETY INSURANCE and ANGELA BONLANDER,
     Defendants-Appellees.



       The court, McDonald, J., taking no part, being evenly divided, declares this case

affirmed by operation of law. See Iowa Code § 602.4107 (2019).

       Waterman, Mansfield, and Christensen, JJ., would affirm the judgment of the

district court; Cady, C.J., and Wiggins and Appel, JJ., would reverse the judgment of the

district court. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen the

supreme court is equally divided on an issue upon which the district court and court of

appeals differ, the decision of the district court is affirmed by operation of law.”).

Copies to:

Andrew William Bribriesco
Anthony John Bribriesco
William John Bribriesco
2407 – 18th St., Suite 200
Bettendorf, IA 52722
Guy Richard Cook
Aaron W. Lindebak
Grefe & Sidney, P.L.C.
500 E. Court Avenue, Suite 200
Des Moines, IA 50309